Citation Nr: 0027402	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976 and from December 1990 to April 1991.

The issue on appeal arises from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which confirmed a 10 percent rating for 
service-connected degenerative arthritis of the right knee.  
In March 1995, the claims file was permanently transferred to 
the RO in Winston-Salem, North Carolina. 

In March 1997, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for additional development.  By 
a September 1998 rating decision, the RO increased the rating 
for degenerative arthritis of the right knee to 20 percent, 
effective from December 2, 1993.   

In August 1999, the Board remanded the veteran's claim for 
additional development.  In a March 2000 supplemental 
statement of the case, the RO confirmed the 20 percent rating 
for degenerative arthritis of the right knee.  

As an initial matter, the Board notes that on a Form 9 filed 
in May 1995, the veteran indicated that he would testify, 
"only if needed," at the RO before a member of the Board.  
However, in a letter received by the RO in October 1995, the 
veteran indicated that he would rather testify before a local 
hearing officer.  The veteran testified before a local 
hearing officer in January 1996.

In a statement dated in December 1999, the veteran appears to 
be raising the issues of entitlement to secondary service 
connection for a back and left knee disability.  These issues 
are referred to the RO for appropriate action.  They are not 
inextricably intertwined with the issue before the Board.



REMAND

The veteran essentially claims that the symptoms of his 
arthritis of the right knee are more severe than is reflected 
by the 20 percent rating assigned for this disability.  The 
veteran's claim concerning entitlement to increased rating 
for his service-connected degenerative arthritis of the right 
knee is well grounded.  A claim for a higher evaluation is 
well grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this 
case, the veteran has asserted that the symptoms of his right 
knee disability are worse than currently evaluated, and he 
has thus stated a well-grounded claim for increased rating.  
VA therefore has a duty to assist him in developing the facts 
pertinent to his claims. 38 C.F.R. § 3.159 (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

As noted in the most recent remand, in DeLuca v. Brown, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1998) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1998).  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

In its August 1999 remand, the Board specifically noted that 
a March 1998 VA examination report had failed to adequately 
provide information as to whether the veteran's knee 
disability significant limited his functional ability during 
flare-ups or when the right knee was repeatedly used over 
time.  To the extent feasible, the examiner was also to 
attempt to dissociate any right knee symptoms from those 
arising from other conditions, such as any current back 
disability.  If this was not feasible, the examiner was to so 
indicate.  A new orthopedic examination was requested, and 
the veteran underwent another examination in January 2000.  
However, the examination report still does not contain the 
information concerning flare-ups or repeated use over time, 
nor is it clear whether any of the veteran's right knee 
symptoms arose from other conditions, including the veteran's 
"marked osteoarthritis and disc space degeneration" in his 
lower back.  

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998). 

The Board stresses to the veteran that, although VA has a 
duty to assist him with the development of the evidence in 
connection with his claim for an increased rating, the duty 
to assist is not always a one-way street.  38 U.S.C.A. § 
5107(a) (West 1991); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Federal regulations also state, in pertinent part, 
as follows: 

3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

As noted in the prior remand, in VAOPGCPREC 23-97 (July 1, 
1997), it was held that a claimant who has arthritis and 
instability of the knee may receive separate ratings under 
Diagnostic Codes 5003 and 5257.  Consideration should again 
be given by the RO to this opinion.  See also Esteban v. 
Brown, 6 Vet. App.259 (1994). 

The most recent medical treatment records pertaining to the 
veteran were associated with the claims file in November 
1999.  To ensure that the veteran's claim will receive a 
fully informed evaluation, clinical data taking into account 
the condition of his right knee, since November 1999, should 
be obtained and reviewed.  38 C.F.R. §§ 4.1, 4.2 (1999).  
Moreover, it was noted in the VA examination report that the 
veteran was booked for right knee surgery at Wright Patterson 
Air Force Base.  The RO should determine if this surgery has 
been conduct and if so, obtain all records pertinent thereto.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
right knee, subsequent to November 1999, 
which have not already been associated 
with the claims file, should be obtained 
and made part of the record. 

2. The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private or military sources 
of any treatment he has received for his 
right knee disability since November 
1999.  The RO should also ask the veteran 
if the surgery on his right knee 
scheduled to occur at Wright Patterson 
Air Force Base has been conducted.  After 
obtaining the appropriate releases, 
copies of all indicated records should be 
obtained and associated with the claims 
folder, to include outpatient and any 
inpatient records from the Wright 
Patterson Air Force Base. 

3.  The RO should schedule the veteran 
for a new VA orthopedic examination of 
the right knee.  The provisions of 38 
C.F.R. § 3.655 should be adhered to if 
the veteran fails to report for the 
examination without good cause. 

4.  The veteran should thereafter be 
afforded a VA orthopedic examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
the examination.  A copy of this Remand 
decision must be provided. 

a.  The examiner should provide 
the ranges of motion in degrees 
of the right knee.  For VA 
purposes, normal knee flexion 
is to 140 degrees, and normal 
knee extension is to 0 degrees.  
The examiner should note 
whether the veteran has mild, 
moderate, or severe recurrent 
subluxation, or lateral 
instability.  The examiner 
should also note whether the 
right knee displays any 
favorable or unfavorable 
ankylosis.

b.  The examiner should 
indicate whether the veteran's 
right knee exhibits weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disabilities; and, if feasible, 
these determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

c.  The examiner should express 
an opinion on whether pain 
could significantly limit 
functional ability during 
flare-ups or when the veteran's 
right knee is used repeatedly 
over time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups.  

d.  To the extent feasible, the 
examiner should attempt to 
disassociate any of the veteran's 
right knee symptoms which arise or 
result from other conditions, such 
as any current back disability.  If 
this is not feasible, the examiner 
should so indicate. 

e.  Such tests as the examiner deems 
necessary, including any X-rays, 
should be performed.  If the 
examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

5.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Thereafter, the RO should again 
review the record.  If the veteran's 
claim concerning an increased rating for 
arthritis of the right knee remains 
denied, he and his representative should 
be furnished a supplemental statement of 
the case, to include discussion of DeLuca 
and the provisions of 38 C.F.R. § 3.655, 
if appropriate.  Consideration should be 
given to whether any existing limitation 
of motion and instability may be rated 
separately.  See VAOPGCPREC 23-97.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

